     Case 1:19-cv-03433 Document 2 Filed 12/05/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03433

STEPHEN BUSHANSKY,

        Plaintiff,

v.

JAGGED PEAK ENERGY INC.,
JAMES J. KLECKNER,
CHARLES D. DAVIDSON,
ROGER L. JARVIS,
JANEEN S. JUDAH
MICHAEL C. LINN,
ADRIANNA C. MA,
JOHN R. SULT,
S. WIL VANLOH, JR.,
DHEERAJ VERMA, and
BLAKE A. WEBSTER,

        Defendants.

                                NOTICE OF RELATED CASES

        PLEASE TAKE NOTICE that pursuant to D.C.COLO.LCivR 3.2, Plaintiff Stephen

Bushansky (“Plaintiff”), by and through his undersigned counsel, notifies the Court of the

following related cases:


           1.   Wynne v. Jagged Peak Energy Inc. et al., Civil Action No., 19-cv-03281-NRN,

United States District Court for the District of Colorado.


        Numerous parties to the related actions are identical to this action – i.e., Jagged Peak

Energy Inc., James J. Kleckner, Charles D. Davidson, Roger L. Jarvis, Janeen S. Judah, Michael

C. Linn, Adrianna C. Ma, John R. Sult, S. Wil VanLoh, Jr., Dheeraj Verma, and Blake A.

Webster.
 Case 1:19-cv-03433 Document 2 Filed 12/05/19 USDC Colorado Page 2 of 2




Dated: December 5, 2019                Respectfully submitted,

                                       /s/ Richard A. Acocelli
                                       Richard A. Acocelli
                                       WEISSLAW LLP
                                       1500 Broadway, 16th Floor
                                       New York, NY 10036
                                       Telephone: (212) 682-3025
                                       Facsimile: (212) 682-3010
                                       Email: racocelli@weisslawllp.com

                                       Attorneys for Plaintiff




                                   2
